UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4774
RUSSELL TODD WILT, a/k/a Rusty,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Northern District of West Virginia, at Martinsburg.
              W. Craig Broadwater, District Judge.
                            (CR-00-57)

                      Submitted: May 29, 2002

                      Decided: June 27, 2002

         Before WILKINS and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Patricia A. Kurelac, Moundsville, West Virginia, for Appellant.
Thomas E. Johnston, United States Attorney, Thomas O. Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.
2                       UNITED STATES v. WILT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Russell Todd Wilt appeals the 171-month sentence imposed fol-
lowing his guilty plea to one count of a multi-count indictment charg-
ing him with distribution of crack cocaine within 1000 feet of a
school in violation of 21 U.S.C.A. §§ 841(a) & 860 (West 1999 &
Supp. 2001). Wilt was indicted as a result of a controlled buy of crack
cocaine at his residence within 1000 feet of an elementary school.
Wilt’s sole claim on appeal is that his counsel failed to provide consti-
tutionally adequate assistance. See Strickland v. Washington, 466 U.S.
668, 688 (1984). Claims of ineffective assistance of counsel are gen-
erally not cognizable on appeal. United States v. King, 119 F.3d 290,
295 (4th Cir. 1997). Such claims must ordinarily be pursued in a 28
U.S.C.A. § 2255 (West Supp. 2001) motion to allow for adequate
development of the record. United States v. Hoyle, 33 F.3d 415, 418
(4th Cir. 1994).

   An exception to this general rule applies when the record on direct
appeal conclusively establishes that the defendant did not receive con-
stitutionally sufficient assistance of counsel. King, 119 F.3d at 295.
Our review of the record reveals no error of this magnitude. In accept-
ing Wilt’s guilty plea, the district court queried Wilt about counsel’s
performance and he indicated that he was satisfied. Those statements,
coming under oath as they did, are binding absent strong evidence to
the contrary. See Blackledge v. Allison, 431 U.S. 63, 74-75 (1977).
Wilt’s unsupported allegations that counsel spent less than one hour
consulting with him prior to entering the guilty plea do not conclu-
sively establish counsel’s deficiency. King, 119 F.3d at 295. As a
result, we are constrained to conclude that Wilt’s claim is not cogni-
zable in this direct appeal.

  Accordingly, Wilt’s conviction is hereby affirmed. We dispense
with oral argument because the facts and legal contentions are ade-
                     UNITED STATES v. WILT                    3
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                    AFFIRMED